Citation Nr: 0710191	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  05-41 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
heart murmur.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from September 1955 to 
November 1957.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in November 2004 and May 
2005.  

In brief, the procedural history of this case shows that 
service connection for a heart murmur was initially denied by 
the RO in July 1997.  Following the veteran's perfecting of 
the appeal, the Board remanded the matter in February 1998 
and June 1999.  The Board later denied the claim (classified 
as entitlement to service connection for a cardiovascular 
disability) in November 1999.  

In July 2006, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  Service connection for a heart murmur was denied in a 
November 1999 Board decision; a timely appeal was not 
thereafter initiated.  

2.  The evidence added to the record since the November 1999 
Board decision does not bear directly and substantially upon 
the question at hand, it is either cumulative or redundant of 
prior evidence, and by itself or in combination with the 
other evidence previously of record is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  



CONCLUSIONS OF LAW

1.  The November 1999 Board decision denying entitlement to 
service connection for a heart murmur is final.  38 U.S.C.A. 
§ 7104 (West 2002 & Supp. 2005).  

2.  New and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for a 
heart murmur.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.156, 20.1100 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law. See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107.  Regulations implementing the VCAA have been 
published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The VCAA and implementing regulations apply in the instant 
case.  Under the VCAA, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  
Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty 
to notify the veteran that he should submit all pertinent 
evidence in his possession.  Notice letters dated in 
September 2004, October 2004 and June 2005 satisfied the 
above cited criteria.

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, to specifically 
include that a disability rating and an effective date will 
be assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
the veteran was provided with notice of this information in a 
letter dated in June 2006.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that the legislative intent of 38 U.S.C.A. § 5103 (West 2002 
& Supp. 2005) is to provide claimants a meaningful 
opportunity to participate in the adjudication of claims.  
Hence, the Court held that in a claim to reopen it is vital 
to explain with particularity what specific evidence would 
constitute new and material evidence in the context of the 
prior final rating decision.

Here, the veteran has been provided notice of the need to 
submit new and material evidence (by letters of September 
2004 and June 2005), and has also been provided, as part of 
the same letters, notice of the appropriate legal definition 
of new and material evidence.  The record also shows that the 
appellant has essentially been provided pertinent notice 
under 38 U.S.C.A. § 5103 which describes, "what evidence is 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial."  Kent, slip op. at 10 (emphasis 
added).  In this case, the RO looked at the bases for the 
denial in a prior decision and then provided the veteran a 
specifically tailored notice, in September 2004 and June 
2005, which addressed the November 1999 Board decision.  The 
September 2005 SOC also looked at the bases for the denial in 
a prior decision and then provided the veteran a specifically 
tailored notice.  Accordingly, further development is not 
required.

Finally, the Board finds that VA has secured all available 
pertinent evidence and conducted all appropriate development.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to the VA notice.

Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  Moreover, as there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure, if 
existent, is harmless.  While perfection is an aspiration, 
the failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a repeat 
performance.  Miles v. M/V Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.

Factual Background

At the outset, the Board parenthetically observes that the 
veteran has been denied entitlement to service connection for 
a heart murmur by both the RO and the Board.  See, for 
example, the RO's initial denial in January 1997 and the 
Board's subsequent denial in November 1999.  

Service connection for a cardiovascular disability, to 
include a heart murmur was denied by the Board in November 
1999; the Board found that the veteran was not shown to have 
a cardiovascular disorder that was due to any event or 
incident of his military service.  

Of record at the time of the Board's November 1999 denial 
were private medical records dated from 1985 which showed 
that the veteran had been diagnosed with essential 
hypertension and mitral flow murmur.  In 1998, he was 
prescribed medication for his hypertension at a VA medical 
center.  It was the veteran's contention that any current 
cardiovascular disorders were related to a heart murmur which 
was detected in 1957, when the veteran was on active duty.  
Specifically, he asserted that the murmur was discovered at 
the time when he was returning home from France.  

Also considered at the time of the Board denial in 1999 was 
testimony as provided by the veteran at an April 1999 
personal hearing.  It was noted that he said that he noticed 
heart problems when he first went to work for Tenneco in 
1967.  However, these problems were not documented.  He also 
stated that he had a fainting spell shortly after service (6 
to 8 months after).  Again, there is not medical 
documentation of such fainting spell.  

At the time of 1999 Board decision, the veteran's SMRs were 
unavailable.  The decision reflected that numerous attempts 
had been made to obtain the veteran's SMRs to no avail.  It 
was specifically reported that the National Personnel Records 
Center (NPRC) had replied in September 1996 and December 1999 
that no SMRs or surgeon general office records were on file, 
and that the physical examinations could not reconstructed.  
The veteran was notified of this in a 1997 letter and 
afforded the opportunity to submit any SMRs he had or any 
other records in support of his claim.  

In the Board decision, it was explained that the veteran was 
not prejudiced by the absence of his SMRs in that none of the 
medical evidence of record related any current cardiovascular 
disorder to service.  Thus, as the case turned on whether 
there was competent medical evidence of a nexus between the 
heart disability and service, the absence of the veteran's 
SMRs was not dispositive of the appeal.  Specifically, it was 
noted that with or without the SMRs, there sill remained a 
lack of medical nexus between the cardiovascular disorder and 
service.  The Board pointed to Wade v. West, 11 Vet. App. 302 
(1998) in this discussion.  

The veteran reopened his claim for a heart murmur in August 
2004.  

Evidence submitted by the veteran in support of his claim 
following the Board's November 1999 decision includes 
testimony at a Travel Board hearing held in Columbia, South 
Carolina, in July 2006.  He reiterated his contentions 
regarding the onset of his heart murmur.  

Also submitted were additional private treatment records 
dated from 1985 through 2002 which show treatment for various 
conditions, to include his heart murmur.  

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1131 (West 2002 & Supp. 2005);  38 C.F.R. § 3.303 
(2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2006).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
cardiovascular disease to a degree of 10 percent within one 
year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309  (2006).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  [An amended version of 38 
C.F.R. § 3.156(a) is effective only for claims to reopen 
filed on or after August 29, 2001.  As the instant petition 
to reopen was filed in August 2004, the new definition 
applies.]

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  But 
"where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA 
to administer the law under a broad interpretation, 
consistent with the facts in each case with all reasonable 
doubt to be resolved in favor of the claimant; however, the 
reasonable doubt rule is not a means for reconciling actual 
conflict or a contradiction in the evidence.  38 C.F.R. § 
3.102.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence.

Analysis

As noted, in November 1999, the Board denied service 
connection for a cardiovascular disorder, to include a heart 
murmur.  The veteran was notified of his appellate rights.  
He did not appeal this decision.  As such, the November 1999 
Board action is final.  38 U.S.C.A. § 7104.  The claim may 
not be reopened unless new and material evidence is received.  
Id.; 38 U.S.C.A. § 5108.  The Board again observes that its 
November 1999 decision found that the veteran did not have a 
heart murmur that was due to any event or incident of his 
military service.  It was specifically noted that actual 
medical evidence of a heart murmur was not evidenced until 
more than 35 years after service ended.  

As service connection for heart murmur was denied because 
such disability was essentially not shown in service or for 
many years thereafter, for new evidence to be material in 
this matter, it would have to tend to show that current heart 
murmur was shown during active service or within a one period 
thereafter.  

The additional pertinent evidence received since November 
1999 consists essentially of private treatment records dated 
from 1985 through 2002.  Most of these records are not 
duplicates of previously submitted treatment records.  Those 
records that are not duplicates are considered to be "new" 
in the sense that they were not before the Board at the time 
of the November 1999 decision.  However, as it they relate to 
the instant claim, the evidence simply confirms a fact that 
is not in dispute.  It shows that the veteran has been 
treated since 1985 for cardiovascular disorders, to include a 
heart murmur.  This fact was well established in November 
1999.  What the evidence does not tend to do in any way is 
provide a nexus between the diagnosis of a heart murmur in 
1985 and the veteran's military service from over 35 years 
earlier.  Further, the veteran's testimony in 2006 
essentially repeats his contentions which were well known at 
the time of the 1999 denial.  Thus, that testimony is also 
not considered new and material evidence as to the instant 
claim.  

Regarding the veteran's own assertions that his heart murmur 
is of service origin, such lay statements are not competent 
evidence because medical nexus is a matter requiring medical 
expertise (which he lacks).  See Espiritu, supra.

In sum, while the evidence received since the 1999 Board 
decision may be new, none is material, and the claim may not 
be reopened.


ORDER

New and material evidence having not been submitted, the 
application to reopen the claim of entitlement to service 
connection for a heart murmur is denied.  


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


